PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Florian Höβle, et al.
Application No. 16/574,911
Filing Date: September 18, 2019
Attorney Docket No.: MUL001 P481
For: UTILITY VEHICLE MONITORING SYSTEM
:
:
:
:
:           DECISION ON PETITION
:    
:



This is a decision on the certification and request to suspend the requirement in 37 CFR 1.55(f) and (g) for submission submission of the certified copy due to the COVID-19 outbreak filed February 9, 2022.

The request is dismissed.

The USPTO recognizes that some foreign intellectual property offices are not currently issuing paper certified copies of foreign applications due to the COVID-19 outbreak.  Thus, under the conditions set forth in the Available Relief for Delays in Timely Filing Certified Copies of Foreign Priority Applications Due to the COVID-19 Outbreak Notice, dated January 29, 2021, (“Notice”) the USPTO will suspend the requirement in 37 CFR 1.55(f) and 1.55(g) for filing the certified copy of the foreign application when the foreign application was filed in a foreign intellectual property office that does not participate in a bilateral or multilateral priority document exchange program with the USPTO that would cover the application and thus permit retrieval through the program. 

The present request fails to satisfy the conditions set forth in the Notice because the request does not meet the timeliness requirement in 37 CFR 1.55(f)(1).  Specifically, a clearly labeled interim copy, as described in 37 CFR 1.55(j), was not received within the time period set forth in 37 CFR 1.55(f)(1) or (f)(2).  Therefore, relief for the delay in filing the certified copy of foreign priority application due to the COVID-19 outbreak is not applicable.1  

Since the certified copy of the foreign application was not timely filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, a petition under 37 CFR 1.55(f), accompanied by the petition fee under 37 CFR 1.17(g), which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application is required. 





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1 See Notice dated January 29, 2021, p. 1, condition (2)(a).